ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 1-2-351, concluding that STUART M. NACHBAR of LIVINGSTON, who was admitted to the bar of this State in 1994, should be reprimanded for violating RPC 1.7(a)(2) (conflict of interest), and good cause appearing;
It is ORDERED that STUART M. NACHBAR is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.